UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7686



JESUS EDUARDO ROSAS-ZULOAGA,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (CA-05-425-5)


Submitted: March 23, 2006                      Decided: March 29, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesus Eduardo Rosas-Zuloaga, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jesus Eduardo Rosas-Zuloaga, a federal prisoner, appeals

the   district   court’s   dismissing   his     28   U.S.C.   §   2241   (2000)

petition.     We have reviewed the record and the district court’s

order and find no reversible error.         Accordingly, we affirm on the

ground that Zuloaga’s petition is properly charaterized as an

unauthorized     successive   28   U.S.C.   §   2255   (2000)     motion.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.*



                                                                      AFFIRMED




      *
      To the extent Rosas-Zuloaga may be seeking authorization
under 28 U.S.C. § 2244 (2000) to file a second and successive
§ 2255 motion based on the rules announced in United States v.
Booker, 543 U.S. 220 (2005), and Blakely v. Washington, 542 U.S.
296 (2004), we deny authorization.

                                    - 2 -